5 N.Y.2d 897 (1959)
Grandview Construction Corporation, Plaintiff,
v.
Mariano Lepore, Doing Business as Albany Cement Finishing Company et al., Defendants. (Action No. 1.)
Mariano Lepore, Doing Business as Albany Cement Finishing Company, Respondent,
v.
Grandview Construction Corporation, Appellant. (Action No. 2.)
Court of Appeals of the State of New York.
Argued November 5, 1958.
Decided January 8, 1959.
Walter B. Solinger, II, for appellant.
Franklin P. Gavin and James H. Doran for respondent.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs. Question certified answered in the affirmative. No opinion.